COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  ROBERT JESSIE MORALES,                         §                  No. 08-20-00102-CR

                        Appellant,               §                    Appeal from the

  v.                                             §                  143rd District Court

  THE STATE OF TEXAS,                            §              of Ward County, Texas

                        State.                   §            (TC# 19-09-06141-CRW)

                                                 §
                                            ORDER

        The Court received and filed the supplemental clerk’s record as requested in its order

issued October 28, 2021 containing the appointment of Robert V. Garcia. The appeal is therefore

reinstated, and the Appellant’s brief is now due January 7, 2022.

       IT IS SO ORDERED this 8th day of December, 2021.

                                             PER CURIAM

Before Rodriguez, Palafox and Alley, JJ.